DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh et al. U.S. Patent Publication No. 2017/0110504 (hereinafter Panchawagh).
Consider claim 1, Panchawagh teaches a sensor comprising: a substrate; a piezoelectric layer located over the substrates (Figure 12c, piezoelectric layer and substrate below lower electrode); a plurality of first electrode elements that are integrated into the substrate (lower electrode and electrical via. The electrical via is considered an electrode since it conducts electricity), the plurality of first electrode elements are located on a first side of the piezoelectric layer (lower electrode, electrical via and first side of piezoelectric layer); a plurality of second electrode elements located on a second side of the piezoelectric layer (upper electrode or “electrode” located on a second side of the piezoelectric), wherein the first side and the second side are opposite sides of the piezoelectric layers (opposite sides of piezoelectric layer), a first pair of electrode elements comprising a first electrode element selected from the plurality of first electrode elements and a second electrode element selected from the plurality of second electrode elements (upper electrode and electrical via), wherein the first electrode element is operatively connected to the second electrode element (by the connective traces).
Panchawagh’s figure 12c does not show a second pair of electrode elements comprising a third electrode element selected from the plurality of first electrode elements and a fourth electrode element selected from the plurality of second electrode elements, wherein the third electrode element is operatively connected to the fourth electrode element, and wherein the first pair of electrode elements and the second pair of electrode elements electrically isolate a piezo element.
However, Panchawagh’s figure 9a shows that the side electrodes of PMUT are connected to each other. Figure 14c shows how the right side of upper electrode is connected to transistor by conductive path 1410a and Figure 12 shows how the left side of upper electrode is connected to transistor by the electrical via. In addition, [0103] suggests that holes and other cutout portions of the lower electrode layer and the piezoelectric layer may be formed as needed to allow traversing of vias and other electrical traces. Thus, the combination of figures 14c, 12c and [0103] suggest that a second pair of electrode elements comprising a third electrode element selected from the plurality of first electrode elements (right side electrode in figures 12c and 14c) and a fourth electrode element selected from the plurality of second electrode elements, wherein the third electrode element is operatively connected to the fourth electrode element (electrical via or conductive path 1410a for the right side electrode), and wherein the first pair of electrode elements and the second pair of electrode elements electrically isolate a piezo element (side electrodes isolates piezo element since it is located at the side of the piezo element or pixel).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to electrical interconnect outer electrodes of the piezoelectrical layer with the benefit that the mechanical stress may generate a surface charge or voltage in the outer (receive) electrode 914, electrically coupled with pixel input electrode 937, that may be detected by the sensor pixel circuit 936. As a result, the sensor pixel circuit 936 may generate a pixel output signal (Vout) having a magnitude or voltage indicating a strength or magnitude of the reflected ultrasonic wave as detected by the sensor pixel circuit 936 as suggested in [0090].

Consider claim 7, Panchawagh teaches all the limitations of claim 1. In addition, Panchawagh teaches a third electrode separated from the second electrode by an insulator (Figure 12c illustrates a plurality of electrodes separated from each other (more than three electrodes)).

Consider claim 11, Panchawagh teaches all the limitations of claim 1. In addition, Panchawagh teaches the piezoelectric layer is one of a film layer, a bulk layer, or separate elements (Figure 12c, piezoelectric layer is one of a film layer).

Consider claim 12, Panchawagh teaches all the limitations of claim 1. In addition, Panchawagh teaches a cavity between the piezoelectric layer and the substrate (Figure 12c, cavity 920).

Consider claim 13, Panchawagh teaches all the limitations of claim 1. In addition, Panchawagh teaches the sensor is a Piezoelectric Micromachined Ultrasonic Transducer (PMUT) [0044].

Claims 2-6, 8, 9, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh as applied to claim 1 above, and further in view of Panchawagh et al. U.S. Patent Publication No. 2016/0107194 (hereinafter Panchawagh2).
Consider claim 2, Panchawagh teaches all the limitations of claim 1. As mentioned above, Panchawagh teaches holes and other cutout portions of the lower electrode layer and the piezoelectric layer may be formed as needed to allow traversing of vias and other electrical traces in [0103]. In addition, figures 4-5 teaches an array of pixel circuits.  Thus, Panchawagh teaches a third pair of electrode elements comprises a fifth electrode element selected from the plurality of first electrode elements and a sixth electrode element selected from the plurality of second electrode elements (third pair corresponds to a third pixel), and wherein the third pair of electrode elements and a seventh electrode element (Figure 12c shows that a pixel comprises a plurality of electrodes (more than three). For example, top electrode (sixth electrode), lower electrode (seventh electrode) and electrical via (fifth electrode). In addition, figures 4-5 suggests an array of pixel circuits (e.g. comprising four pixels), selected from the plurality of first electrode elements (Figure 4, row select).
Panchawagh does not appear to specifically disclose electrodes are used in a differential mode.
However, in a related field of endeavor, Panchawagh2 teaches PMUTs (abstract) and further teaches electrodes are used in a differential mode (Figures 16-19, Tx-, Tx+ and Ref).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a differential mode as taught by Panchawagh2 with the benefit that differential electrodes may be positioned on opposite sides of the inflection zone to increase the level of the output signals obtainable and to cancel some common-mode effects such as temperature variations or noise signals common to both receive electrodes as suggested in [0085].
Consider claim 3, Panchawagh and Panchwagh2 teach all the limitations of claim 2. In addition, Panchawagh2 teaches the differential mode is a differential drive (Figures 16-19, Tx-, Tx+).

Consider claim 4, Panchawagh and Panchwagh2 teach all the limitations of claim 2. In addition, Panchawagh2 teaches the differential mode is a differential sense (Figures 16-19, Rx+, Rx-).

Consider claim 5, Panchawagh and Panchwagh2 teach all the limitations of claim 2. In addition, Panchawagh2 teaches a phase shift is applied to a signal between a transmit state and a receive state (Figure 17, 1720 and 1722).

Consider claim 6, Panchawagh and Panchwagh2 teach all the limitations of claim 5. In addition, Panchawagh2 teaches the phase shift is a 180-degree difference between the transmit state and the receive state (Figures 17, 1720 and 1722).

Consider claim 8, Panchawagh teaches all the limitations of claim 1. 
Panchawagh does not appear to specifically disclose a switching element that comprises a first position and a second position, wherein in the first position the switching elements facilitates the transmitting, and in the second position the switching element facilitates the receiving.
However, in a related field of endeavor, Panchawagh2 teaches a switching element that comprises a first position and a second position ([0088] and figure 19, switchable transmit/receive electrodes), wherein in the first position the switching element facilitates the transmitting (Figure 19, Tx), and in the second position the switching element facilitates the receiving (Figures 19, Rx).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a switch element as taught by Panchawagh2 with the benefit that PMUT should provide a differential pair of transmit electrodes (Tx+ and Tx-) and a differential pair of receive electrodes (Rx+ and Rx-) as suggested in [0088].

Consider claim 9, Panchawagh and Panchwagh2 teach all the limitations of claim 8. In addition, Panchawagh2 teaches wherein in the first position, the switching element operatively connects at least one electrode element of the plurality of first electrode elements and at least one electrode element of the plurality of second electrode elements (Figure 19 and [0088], when connected to Tx+ and Tx-) and wherein in the second position, the switching element operatively connects at least another electrode element of the plurality of first electrode elements and at least a another electrode element of the plurality of second electrode elements (Figure 19 and [0088], when connected to Rx+ and Rx+. In addition, [0020] suggests an array of PMUT sensors).

Consider claim 14, Panchawagh teaches a method, comprising: selecting a first electrode element from a first set of electrode elements and a second electrode element from a second set of electrode elements resulting in a first pair of electrode elements (Figure 12c, left top electrode, electrical via), wherein the first electrode element is operatively connected to the second electrode element (Figure 12c, left top electrode and electrical via), and wherein the first set of electrode elements are located on a first side of a piezoelectric layer and the second set of electrode elements are located on a second side of the piezoelectric layer and wherein the first side and the second side are opposite sides of the piezoelectric layer (Figure 12c, left top electrode and electrical via located on the other side of piezoelectric layer). 
Panchawagh’s figure 12c does not show that selecting a third electrode element from the first set of electrode elements and a fourth electrode element from the second set of electrode elements, resulting in a second pair of electrode elements, wherein the third electrode element is operatively connected to the fourth electrode element.
However, Panchawagh’s figure 9a shows that the side electrodes of PMUT are connected to each other. Figure 14c shows how the right side of upper electrode is connected to transistor by conductive path 1410a and Figure 12 shows how the left side of upper electrode is connected to transistor by the electrical via. In addition, [0103] suggests that holes and other cutout portions of the lower electrode layer and the piezoelectric layer may be formed as needed to allow traversing of vias and other electrical traces. Thus, the combination of figures 14c, 12c and [0103] suggest that selecting a third electrode element from the first set of electrode elements and a fourth electrode element from the second set of electrode elements, resulting in a second pair of electrode elements, wherein the third electrode element  (right side electrode in figures 12c and 14c)is operatively connected to the fourth electrode element (electrical via or conductive path 1410a for the right side electrode). In addition, Panchawagh teaches row selection in figure 4. Furthermore, Panchawagh teaches a plurality of pixels in figure 4 and thus a plurality of pairs.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to electrical interconnect outer electrodes of the piezoelectrical layer with the benefit that the mechanical stress may generate a surface charge or voltage in the outer (receive) electrode 914, electrically coupled with pixel input electrode 937, that may be detected by the sensor pixel circuit 936. As a result, the sensor pixel circuit 936 may generate a pixel output signal (Vout) having a magnitude or voltage indicating a strength or magnitude of the reflected ultrasonic wave as detected by the sensor pixel circuit 936 as suggested in [0090].
Panchawagh does not appear to specifically disclose transmitting ultrasonic signals using the first pair of electrode elements and the second pair of electrode elements based on a position of a switch element being in a first position; and receiving ultrasonic signals using the first pair of electrode elements and the second pair of electrode elements based on the position of the switch element being in a second position; wherein the transmitting and the receiving comprises separately controlling first electrodes of the first set of electrode elements and second electrodes of the second set of electrode elements.
However , Panchawagh2 teaches transmitting ultrasonic signals using the first pair of electrode elements and the second pair of electrode elements based on a position of a switch element being in a first position (Figure 19 and [0088], when connected to Tx+ and Tx- for a plurality of pixels (and thus a plurality of pairs, see also [0054]); and receiving ultrasonic signals using the first pair of electrode elements and the second pair of electrode elements based on the position of the switch element being in a second position (Figure 19 and [0088], when connected to Rx+ and Rx+ for a plurality of pixels (and thus a plurality of pairs, see also [0054]); wherein the transmitting and the receiving comprises separately controlling first electrodes of the first set of electrode elements and second electrodes of the second set of electrode elements ([0020] and [0050] suggests an two-dimensional array of PMUT sensors. [0054], control the array. Thus, controlling a plurality of sets of electrodes).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a switch element as taught by Panchawagh2 with the benefit that PMUT should provide a differential pair of transmit electrodes (Tx+ and Tx-) and a differential pair of receive electrodes (Rx+ and Rx-) as suggested in [0088], where differential electrodes may be positioned on opposite sides of the inflection zone to increase the level of the output signals obtainable and to cancel some common-mode effects such as temperature variations or noise signals common to both receive electrodes as suggested in [0085].
Consider claim 15, Panchawagh and Panchwagh2 teach all the limitations of claim 14. In addition, Panchawagh2 teaches the transmitting the ultrasonic signals comprises applying a differential drive to the first pair of electrode elements and the second pair of electrode elements (Figure 19 and [0088], Tx+ and Tx- for a plurality of pixels (and thus a plurality of pairs, see also [0054]).

Consider claim 16, Panchawagh and Panchwagh2 teach all the limitations of claim 14. In addition, Panchawagh2 teaches the receiving the ultrasonic signals comprises applying a differential sense to the first pair of electrode elements and the second pair of electrode elements (Figure 19 and [0088], Rx+ and Rx- for a plurality of pixels), wherein the second set of electrode elements are arranged to contact portions of the piezoelectric layer with an out-of- phase stress based on the receiving the ultrasonic signals (Figure 19 and [0088], Rx+ and Rx-, where positive and negative are considered out-of-phase).

Consider claim 17, Panchawagh and Panchwagh2 teach all the limitations of claim 14. In addition, Panchawagh teaches facilitating backside sensing of a sensor, comprising: defining a plurality of array positions comprising a plurality of ultrasonic transducers (Figure 12c, 2-D array of sensors), wherein the plurality of array positions is associated with a first side of a substrate and a second side of the substrate is operatively connected to the first electrode (Figure 12c), wherein the first side and the second side are opposite sides of the substrate (opposite sides of substrate where lower electrode is integrated); and transmitting the ultrasonic signals from the plurality of ultrasonic transducers [0044].

Consider claim 18, Panchawagh and Panchwagh2 teach all the limitations of claim 14. In addition, Panchawagh teaches the sensor is a Piezoelectric Micromachined Ultrasonic Transducer (PMUT) [0044].

Consider claim 19, Panchawagh and Panchwagh2 teach all the limitations of claim 14. In addition, Panchawagh2 teaches applying a phase shift between a transmit signal used for the transmitting the ultrasonic signals and a receive signal used for the receiving the ultrasonic signals (Figure 19 and [0088], Tx+, Tx-,).

Consider claim 20, Panchawagh and Panchwagh2 teach all the limitations of claim 19. In addition, Panchawagh2 teaches the phase shift is a 180 degree difference between the transmit state and the receive state (Figure 19 and [0088], Tx+ and Tx- (see 1720 and 1722)).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh as applied to claim 1 above, and further in view of Wang et al. U.S. Patent Publication No. 2018/0046302 (hereinafter Wang).
Consider claim 10, Panchawagh teaches all the limitations of claim 1. 
Panchawagh does not appear to specifically disclose piezoelectric layer comprises a polyvinylidene fluoride (PVDF) layer.
However, in a related field of endeavor, Wang teaches a touch display device (abstract) and further teaches piezoelectric layer comprises a polyvinylidene fluoride (PVDF) layer [0035].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide PVDF as taught by Wang with the benefit that PVDF has transparent properties as suggested by Wang in [0036].

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
On page 8, Applicant argues that “the electrode 914 is not connected to the lower electrode of Panchawagh et al.”
Examiner is using the lower part of the portion of the electrical via under the piezoelectric layer as an electrode located under the piezoelectric layer in figures 12c and 14c, since “electrode” and “electrical via” conduct electricity. 

On page 9, Applicants argues that “Panchawagh et al. does not teach or suggest the elements of claim 14 related to the selecting, resulting in the first pair of electrode elements and the second pair of electrode elements.”
Panchawagh teaches row selection in figure 4 for each pixel 436.

On page 10, Applicant argues that “Panchawagh '194 does not teach or suggest the elements of claim 14 related to the selecting, resulting in the first pair of electrode elements and the second pair of electrode elements.”
However, Panchawagh ‘504 teaches selection for the first and second pair of electrodes in figure 4 (see row selection).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621